Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendment dated 9-14-19 into the application file is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions

3.	Applicant’s election of Species A in the reply filed on 9-16-21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9-16-21.

Specification

4.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because in line 2 change “Such a” to - -The- -.  Correction is required.  See MPEP § 608.01(b).

Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/569,908 (reference claims 1-22 of the ‘908 application are substantially similar to claims 1-18 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/570,279 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the ‘279 application are substantially similar to claims 1-18 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/570,310 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the ‘310 application are substantially similar to claims 1-18 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/571,089 (reference application). Although the claims at issue are not identical, they are not patentably distinct from claims 1-20 of the ‘089 application are substantially similar to claims 1-18 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/571,076 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of the ‘076 application are substantially similar to claims 1-18 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/571,093 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-23 of the ‘093 application are substantially similar to claims 1-18 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Further, it is noted that applicant has other related applications as detailed in the IDS filed 12-9-19 that could be used in future non-statutory double patenting rejections.

Claim Rejections - 35 USC § 112

6.	The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 11-13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to whether the guide detailed in line 1 of each of claims 11-13 is the same or different than the liquid guide detailed in parent claims 9 and 10.
Claim 17 recites the limitation "the protrusion" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-3, 5-7, 9-13 and 18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 7,270,082 to Plante.
Referring to claims 1 and 18, Plante discloses a liquid dispenser comprising, a tank – at 10,26,30, having an upper opening – see at the top of 30 in figure 7, a pump – at 16, configured to pump liquid stored in the tank – see figures 5-7, a pipe – at 22,72, connected to the pump through which liquid flows – see figures 5-6 and column 2 lines 51-59, a top plate – at 24,40, provided over the upper opening of the tank – see figures 5-7, and having a supply hole – see at the bottom of 24,40, communicating with the pipe – at 22 – see at 50,52 in figures 5-6 , and a support – at 46 extending to 52 as seen in figures 5-7, supporting the top plate – see figures 5-7, having an outer surface positioned below an edge of the plate – see figures 5-7, wherein the outer surface/circumferential outer surface of the support is an inclined surface that is tilted inward such that a radius of a top of the support is different from a radius of a bottom of the support – see larger top radius than bottom radius at 46 extending to 52 in figures 5-7. Specific to claim 18, Plante further discloses top plate having an upper surface on which liquid supplied through the supply hole flows – see at 24,40 in figures 5-7, a liquid guide – at 50, to cover the upper opening of the tank and having a discharge hole to discharge liquid into the tank – see at 50 in figures 5-7, the support – at 46,  connects the top plate – at 24,40, and the liquid guide – at 50, and positions the top plate above the opened top of the tank – see at 24,40,50 in figures 5-7.

Referring to claim 3, Plante further discloses the support is formed in a truncated conical shape – see at 46 extending to 52 in figures 5-7.
Referring to claim 5, Plante further discloses an edge of the top plate is formed as a convex surface curved downward – see the top edge or inner side edge of items 24,40 in figures 5-7.
Referring to claim 6, Plante further discloses an upper surface of the top plate is formed as an inclined surface – see at 24,40 in figures 5-7, such that an edge of the upper surface has a height greater than a height of the center of the upper surface – see at 24,40 in figures 5-7.
Referring to claim 7, Plante further discloses the supply hole is formed at a center of the top plate – see at 22 in relation to 24 in figures 5-7.
Referring to claim 9, Plante further discloses a liquid guide formed with a discharge hole – see at 50, the liquid guide and the top plate covering the upper opening of the tank – at 30 – see figures 5-7, and the discharge hole discharging liquid supplied from the top plate or the support to the tank – see figures 5-7, wherein the support extends between the top plate and the liquid guide – see at 46 in figures 5-7.
Referring to claim 10, Plante further discloses the liquid guide comprises an outer guide wall forming an outer rim – see outer surface of 50, an inner guide wall forming an inner rim – see inner surface of 50, a drainage passage formed between the inner guide wall and the outer guide wall – see top of 50, a bottom wall connecting lower ends of the outer and inner guide walls – see bottom of 50, and having the discharge hole formed therein – see bottom of 50 in 
Referring to claim 11, Plante further discloses a guide formed on the inner guide wall – see inner surface of 50, protrudes past the lower end of the support –at 46, toward the outer guide wall – see at the upper portions of item 50 in figures 5-7.
Referring to claim 12, Plante further discloses the guide includes a round surface curved downward from the lower end of the plate support – see top and inner surface of 50 in figures 5-7.
Referring to claim 13, Plante further discloses the guide further includes a vertical surface extending downward from a lower end of the round surface, and the vertical surface does not contact the bottom wall – see the middle portions at the inner surface of 50 in figures 5-7.

Claim Rejections - 35 USC § 103

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plante as applied to claim 3 above, and further in view of U.S. Patent Application Publication No. 2008/0190374 to Farris.
Referring to claim 4, Plante does not disclose an illumination assembly provided within the support, wherein the support diffuses and transmits light emitted by a light emitting device of the illumination assembly. Farris does disclose an illumination assembly – at 56, provided within the support – at 12,44 – see figure 3, wherein the support diffuses and transmits light emitted by a light emitting device of the illumination assembly – at least capable of diffusing and transmitting at the bottom of the support as seen in figure 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Plante and add the light of Farris, so as to yield the predictable result of disinfecting the liquid during use.
Claims 8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plante as applied to claims 1 or 10 above.
Referring to claim 8, Plante further discloses a plug having a stem inserted into the supply hole – see at 50 capable of insertion into the supply hole, wherein the head of the plug includes at least one inclined surface that tilted outward from a bottom of the head to a top of the head – see inner surface of 50 in figures 5-7. Plante does not disclose the head is spaced upward from the supply hole. However, it would have been obvious to one of ordinary skill in the art to take the device of Plante and add the head spaced above the supply hole as claimed in that the device of Plante would perform equally as well given the open space – at 24 and it would provide for sufficient liquid flow through the device as desired. Further, it is recommended that in line 3 of claim 8 to change “tilted” to - -tilts- -.

Referring to claim 16, Plante further discloses an upper filter cover covering an upper opening of the filter – see at 32, an extension extending inward from the lower end of the inner guide wall – see at 52, wherein the upper filter cover is coupled to the extension – see via 22 in figures 5-7, and wherein the pipe penetrates the upper filter cover – see at 72 in figures 5-7.
Referring to claim 17, Plante further discloses a lower filter cover covering a lower opening of the filter assembly – see the material forming items 66 in figures 5-6, and a bottom plate – at 32, forming a bottom surface of the tank – see figures 5-7. and including a projection protruding upward – see at 54, wherein the lower filter cover is configured to have a cavity in which the protrusion is inserted – see proximate 66 in figure 5.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plante as applied to claim 10 above, and further in view of U.S. Patent No. 7,549,395 to Stenberg.
Referring to claim 14, Plante does not disclose a partition plate inserted into a groove formed on the upper end of the inner guide wall to cover an upper opening of the inner guide wall and a lower opening of the support, wherein the pipe penetrates the partition plate. Stenberg does disclose a partition plate – at the top of 24, inserted into a groove formed on the upper end .

Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to animal watering devices in general:
	U.S. Pat. No. 9,497,930 to Lipscomb et al. – shows animal watering device

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643